Digitally signed by
                                                                                  Reporter of Decisions
                                                                                  Reason: I attest to the
                               Illinois Official Reports                          accuracy and
                                                                                  integrity of this
                                                                                  document
                                      Appellate Court                             Date: 2017.11.08
                                                                                  16:05:29 -06'00'




                 1001 Ogden Avenue Partners v. Henry, 2017 IL App (2d) 160838



Appellate Court           1001 OGDEN AVENUE PARTNERS et al., Plaintiffs-Appellants, v.
Caption                   GWEN HENRY, Du Page County Treasurer and ex officio Du Page
                          County Collector, Defendant-Appellee (Bensenville Elementary
                          School District No. 2, Itasca School District No. 10, Marquardt School
                          District No. 15, Keeneyville Elementary School District No. 20,
                          Benjamin School District No. 25, West Chicago Elementary School
                          District No. 33, Villa Park School District No. 45, Butler School
                          District No. 53, Darien School District No. 61, Hinsdale Township
                          High School District No. 86, Du Page High School District No. 88,
                          Carol Stream Community Consolidated School District No. 93,
                          Fenton Community High School District No. 100, Lake Park
                          Community High School District No. 108, Wheaton-Warrenville
                          Community Unit School District No. 200, and Westmont Community
                          Unit School District No. 201, Intervenors-Appellees).



District & No.            Second District
                          Docket No. 2-16-0838



Filed                     September 21, 2017



Decision Under            Appeal from the Circuit Court of Du Page County, No. 02-TO-15; the
Review                    Hon. Paul M. Fullerton, Judge, presiding.



Judgment                  Affirmed.
Counsel on   Evan B. Karnes II and Everardo Martinez, of Karnes Law, Chtrd., of
Appeal       Chicago, for appellants.

             Robert B. Berlin, State’s Attorney, of Wheaton (Lisa A. Hoffman and
             Donna B. Pindel, Assistant State’s Attorneys, of counsel), for appellee
             Gwen Henry.

             John M. Izzo, of Hauser Izzo, LLC, of Flossmoor, for appellee
             Hinsdale Township High School District No. 86.

             Ares G. Dalianis and Scott R. Metcalf, of Franczek Radelet, P.C., of
             Chicago, for appellee Itasca School District No. 10.

             Anthony R. Ficarelli, of Clausen Miller P.C., and Arsalan A. Nayani,
             of Hinshaw & Culbertson, both of Chicago, for appellee Fenton
             Community High School District No. 100.

             Alan M. Mullins, of Scariano, Himes & Petrarca, Chtrd., of Chicago,
             for appellee Benjamin School District No 25.

             James S. Levi and Steven M. Richart, of Hodges, Loizzi,
             Eisenhammer, Rodick & Kohn, LLP, of Arlington Heights, for
             appellee Keeneyville Elementary School District No. 20.

             Donald E. Renner III and John A. Wall, of Klein, Thorpe & Jenkins,
             Ltd., of Chicago for appellee Darien School District No. 61.

             Patrick J. Canna and Dawn M. Hinkle, of Canna & Canna Ltd., of
             Orland Park, for appellees Bensenville Elementary School District
             No. 2, Marquardt School District No. 15, and Carol Stream
             Community Consolidated School District No. 93.

             Heidi A. Katz, of Robbins, Schwartz, Nicholas, Lifton & Taylor, Ltd.,
             of Chicago, for other appellees.



Panel        JUSTICE ZENOFF delivered the judgment of the court, with opinion.
             Justices McLaren and Jorgensen concurred in the judgment and
             opinion.




                                 -2-
                                                OPINION

¶1       Plaintiffs, 1001 Ogden Avenue Partners et al. (taxpayers), 1 appeal from the Du Page
     County circuit court’s order granting summary judgment in favor of defendant, Gwen Henry,
     the Du Page County treasurer and ex officio Du Page County collector, as well as 16
     intervening school districts (collectively, School Districts) on tax-rate objections spanning 11
     years. For the reasons that follow, we affirm.

¶2                                        I. BACKGROUND
¶3       From tax years 2001 through 2012, the School Districts each issued working-cash-fund
     bonds under article 20 of the School Code (105 ILCS 5/20-1 et seq. (West 2002)). The
     taxpayers filed objections in the trial court, challenging the validity of the taxes levied to pay
     the principal and interest on the working-cash-fund bonds. The objections included various
     ranges of tax years from 2001 through 2012, depending on the school district at issue. The
     objections alleged that the School Districts improperly issued the working-cash-fund bonds
     under article 20, because the “true purpose” of each bond issuance was to raise funds for
     building purposes. The taxpayers claimed that the School Districts were required to conduct a
     direct referendum under section 19-3 of the School Code (105 ILCS 5/19-3 (West 2002))
     before issuing bonds for building purposes. They also claimed that a direct referendum was
     required under section 18-190 of the Property Tax Extension Limitation Law (35 ILCS
     200/18-190 (West 2002)). The taxpayers ultimately argued that the taxes levied on the
     working-cash-fund bonds were illegal and void.
¶4       The School Districts moved to intervene, and the trial court consolidated the taxpayers’
     objections. Because the facts underlying each bond issuance were substantially the same, the
     consolidation allowed Itasca School District No. 10 (District 10), West Chicago Elementary
     School District No. 33, and Villa Park School District No. 45 to represent all of the School
     Districts. Defendant and the School Districts then filed a joint motion for summary judgment.
     The motion addressed the facts relating to the working-cash-fund bonds issued only by District
     10 as representative of the facts concerning all of the School Districts.
¶5       The factual background concerning District 10’s bond issuance was as follows. On
     December 13, 2006, District 10’s board of education adopted a resolution declaring its intent to
     issue working-cash-fund bonds. Two days later, District 10 published in a newspaper of
     general circulation a notice of a public hearing and a notice of its intent to issue the bonds. The
     notices stated that District 10 was going to issue the bonds under article 20 for the purpose of
     increasing its working cash fund to allow it to have sufficient money for “corporate purposes.”
     The notices also informed the public of the opportunity to submit within 30 days a petition
     signed by 524 voters of the district, requesting that a referendum be held on the bond issuance.
     On January 16, 2007, a “No Petition Certificate” was filed, evidencing that no petition had
     been filed by voters.
¶6       On February 14, 2007, District 10 adopted a bond resolution stating that the board was
     authorized to issue bonds totaling $2,685,000 under article 20 of the School Code; the
     proceeds were to be deposited into the working cash fund and “held apart, maintained and
         1
          The individual names of the taxpayers do not appear in the record, so we use the phrase “et al.” to
     refer to them.

                                                    -3-
       administered” under article 20 until the bonds were retired. The bond resolution further stated
       that it was the “present intention and reasonable expectation of the Board” that the bond
       proceeds would be used to “improve the sites of, build and equip additions to and alter, repair
       and equip the existing school buildings,” after the funds were transferred to the appropriate
       operating fund in accordance with article 20.
¶7         The bonds were issued and titled “General Obligation Limited Tax School Bonds, Series
       2007.” The proceeds were deposited into District 10’s working cash fund, known as the
       “Working Cash Fund of School District Number 10, DuPage County, Illinois.” Following the
       issuance of the bonds, District 10 undertook a series of repair and maintenance projects at its
       schools. These projects included, but were not limited to, door replacements, roof
       maintenance, carpet replacement, ceiling repair, locker painting, gym floor repair/varnish, and
       toilet replacements. District 10 transferred or abated money from its working cash fund,
       including the proceeds of the 2007 bond issuance, to its operations and maintenance fund to
       pay for the projects when those bills became due.
¶8         In their motion for summary judgment, the School Districts argued that the 2007
       working-cash-fund bond issuance was authorized under article 20 of the School Code and that
       the bonds were properly issued pursuant to that article. Specifically, they noted that the board’s
       resolution explicitly stated that working cash bonds were to be issued and the notices of intent
       stated that the bonds were being issued under article 20 to increase the working cash fund. The
       School Districts also maintained that article 20 authorized the proceeds of the bonds to be
       transferred or abated from the working cash fund to the operations and maintenance fund. The
       School Districts further argued that section 19-3 and its direct-referendum requirement were
       inapplicable and irrelevant to bonds properly issued under article 20. Moreover,
       working-cash-fund bonds issued under article 20 were considered “limited bonds.” The School
       Districts noted that the Property Tax Extension Limitation Law did not apply to limited bonds
       properly issued under article 20.
¶9         In their response to the motion for summary judgment, the taxpayers argued as follows.
       Section 19-3 provided the only statutory authority to issue bonds to “improve the sites of, build
       and equip additions to, and alter, repair, and equip” existing school buildings. Bonds issued
       under article 20 were limited in purpose, and no language in article 20 “enumerate[d]” a
       legislative intent to allow school districts to issue working-cash-fund bonds for the purposes of
       operations and maintenance. To construe the statutory provisions otherwise would create an
       absurdity in that no school district would ever opt for a direct referendum under section 19-3.
       Here, the School Districts ignored legislative intent by issuing working-cash-fund bonds for
       the purposes of equipping, altering, and repairing existing school buildings. The School
       Districts “scammed” the taxpayers by issuing false and misleading notices that did not specify
       that the working-cash-fund bond proceeds would be used for “operations and maintenance.”
       The taxpayers argued that the bonds were void because they were issued without a direct
       referendum.
¶ 10       In their reply, the School Districts argued as follows. Article 20 authorized the issuance of
       working-cash-fund bonds to obtain proceeds that could be used for operations and
       maintenance purposes. Additionally, requiring a school district to set forth in the notice of
       intent its intended use of working-cash-fund bond proceeds would go beyond the notice
       requirements set forth in article 20 and would otherwise strip a school district of the discretion
       to use the bond proceeds for unforeseen “corporate purposes” that might arise. Furthermore,

                                                   -4-
       section 19-3’s direct-referendum requirement was inapplicable because (1) article 20 allowed
       for the abatement of working-cash-fund monies to any other fund in the school district and (2)
       article 20 contained its own provisions for a “backdoor” referendum.
¶ 11       The trial court granted the motion for summary judgment. In its written order, the court
       rejected the taxpayers’ argument that section 19-3 was the sole source of financing for
       building, equipping, altering, and repairing schools. The court found that article 20 authorized
       the School Districts to abate or transfer the bond proceeds to the operations and maintenance
       fund to pay for repairs, alterations, and improvements. The court noted that the use of the bond
       proceeds for those purposes “sustain[ed]” the schools that educated students on a daily basis.
       The court thus found that the School Districts properly issued working-cash-fund bonds and
       that they appropriately followed the requirements of article 20 in issuing those bonds.
       Additionally, the court rejected the taxpayers’ argument that the School Districts’ notices were
       deficient or misleading, as article 20 required them only to publish notice of their intent to
       issue bonds in accordance with article 20. Furthermore, the court rejected the taxpayers’
       argument that section 19-3 would be rendered meaningless if the School Districts were
       allowed to use working-cash-fund bonds in this manner. The court noted that
       working-cash-fund bonds were limited in the amount that could be issued, whereas bonds
       associated with section 19-3 were subject to a higher general debt limitation, thus evidencing
       the legislature’s intent that section 19-3 be used for “larger projects.”
¶ 12       The court found “no just reason for delaying either enforcement or appeal or both” of its
       judgment, pursuant to Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016). This timely
       appeal followed.

¶ 13                                            II. ANALYSIS
¶ 14       The taxpayers contend that the trial court erred in granting the School Districts’ motion for
       summary judgment. Summary judgment is appropriate when the pleadings, depositions,
       admissions, and affidavits on file, viewed in the light most favorable to the nonmoving party,
       demonstrate that there is no genuine issue of material fact and that the moving party is entitled
       to judgment as a matter of law. 735 ILCS 5/2-1005 (West 2016). “The interpretation and
       applicability of legislation present questions of law resolvable through summary judgment.”
       Allegis Realty Investors v. Novak, 223 Ill. 2d 318, 330 (2006). We review de novo the trial
       court’s grant of summary judgment. Allegis Realty Investors, 223 Ill. 2d at 330. We also review
       de novo issues of statutory construction. Lutkauskas v. Ricker, 2015 IL 117090, ¶ 29.
¶ 15       The taxpayers argue that article 20 did not grant the School Districts the authority to issue
       “building bonds.” They contend that article 20 limited the purposes for which bond proceeds
       could be used and that article 20 “specifically excluded” routine operations and maintenance
       projects from those purposes. The taxpayers further submit that section 19-3 of the School
       Code was the sole statutory authority under which the School Districts could issue bonds and
       raise money to equip, alter, and repair existing school buildings.
¶ 16       Article 20 of the School Code (105 ILCS 5/20-1 et seq. (West 2002)) provides for the
       creation of working cash funds and governs the use of those funds. When the bonds here were
       issued, section 20-1 authorized a school district to create a working cash fund “for the purpose
       of enabling the district to have in its treasury at all time[s] sufficient money to meet demands
       thereon for ordinary and necessary expenditures for corporate purposes.” 105 ILCS 5/20-1
       (West 2002). A district was able to issue bonds for the purpose of creating a working cash fund

                                                   -5-
       (105 ILCS 5/20-2 (West 2002)), and bonds could also be issued to obtain funds for an existing
       working cash fund. In re Application of Walgenbach, 104 Ill. 2d 121, 127 (1984). A school
       district could issue bonds under article 20 only after it adopted a resolution declaring its intent
       to issue bonds for the purpose provided in article 20 and after publishing in a newspaper of
       general circulation a notice of its intent to issue the bonds. 105 ILCS 5/20-7 (West 2002).
¶ 17        Additionally, section 20-4 of the School Code provided that money in the working cash
       fund “shall not be regarded as current assets available for school purposes.” 105 ILCS 5/20-4
       (West 2002). But that same section further provided that “[m]oneys in the fund shall not be
       used by the school board in any manner other than to provide moneys with which to meet
       ordinary and necessary disbursements for salaries and other school purposes and may be
       transferred in whole or in part to the general funds or both of the school district and disbursed
       therefrom in anticipation of the collection of taxes lawfully levied for any or all purposes.” 105
       ILCS 5/20-4 (West 2002). Money in the working cash fund was to be transferred to another
       district fund pursuant to a resolution passed by the school board. 105 ILCS 5/20-5 (West
       2002). Furthermore, section 20-10, which was added to the School Code in 2010 (see Pub. Act
       96-1277, § 5 (eff. July 26, 2010)), allowed a school district to abate and transfer, at any time,
       money in the working cash fund “to any fund or funds of the district most in need of the
       money.” 105 ILCS 5/20-10 (West 2010). Section 20-10 also “validated” any such abatements
       and transfers that occurred before that provision took effect. 105 ILCS 5/20-10 (West 2010).
¶ 18        On the other hand, section 19-3 of the School Code provided, in pertinent part, that a
       school district:
                “may borrow money for the purpose of building, equipping, altering or repairing
                school buildings or purchasing or improving school sites, or acquiring and equipping
                playgrounds, recreation grounds, athletic fields, and other buildings or land used or
                useful for school purposes *** but no such bonds shall be issued unless the proposition
                to issue them is submitted to the voters of the district at a referendum held at a regularly
                scheduled election.” 105 ILCS 5/19-3 (West 2002).
       Section 19-3 further provided that the proceeds of any bonds issued under that section “shall be
       deposited” into a school district’s “Site and Construction/Capital Improvements Fund.” 105
       ILCS 5/19-3 (West 2002).
¶ 19        In construing a statute, our primary objective is to ascertain and give effect to the intent of
       the legislature. Lutkauskas, 2015 IL 117090, ¶ 36. The best evidence of that intent is the
       language of the statute itself, which must be given its plain, ordinary, and popularly understood
       meaning. Lutkauskas, 2015 IL 117090, ¶ 36. “[A] court may consider the reasons for the law,
       the problems sought to be remedied, the purposes to be achieved, and the consequences of
       construing the statute one way or another.” Lutkauskas, 2015 IL 117090, ¶ 36. Courts presume
       that the legislature did not intend for a statute to lead to absurd, inconvenient, or unjust results.
       Lutkauskas, 2015 IL 117090, ¶ 36.
¶ 20        The crux of the taxpayers’ argument is that a school district could not issue article 20
       working-cash-fund bonds if the school district intended to use the bond proceeds to improve,
       build, equip, alter, or repair existing school buildings. Section 20-1, however, provided that a
       school district could maintain and administer a working cash fund to have sufficient money in
       its treasury for “corporate purposes.” 105 ILCS 5/20-1 (West 2002). Further, section 20-4
       provided that money in the working cash fund was not regarded as “current assets available for
       school purposes,” but could otherwise be transferred to the school district’s general funds to

                                                     -6-
       meet “ordinary and necessary disbursements for salaries and other school purposes.” 105 ILCS
       5/20-4 (West 2002). Section 20-10 allowed a school district to abate its working cash fund at
       any time and transfer money to the district’s funds that were most in need of the money; that
       section “validated” any such abatements that occurred before 2010. 105 ILCS 5/20-10 (West
       2010). Thus, the plain language of article 20 evidences the legislature’s intent that
       working-cash-fund bond proceeds could be transferred or abated to a school district’s relevant
       funds for “corporate purposes” or to meet the ordinary and necessary disbursements for
       salaries and other “school purposes.”
¶ 21       The legislature did not define “corporate purposes” in article 20 of the School Code.
       Black’s Law Dictionary defines “corporate purpose” as “the general scope of the business
       objective for which a corporation was created.” Black’s Law Dictionary 365 (8th ed. 2004).
       Similarly, our supreme court has defined the term as “some purpose which is germane to the
       object for which the corporation was created, or such as has a legitimate connection with that
       object and a manifest relation thereto.” People ex rel. Illinois Armory Board v. Kelly, 369 Ill.
280, 286 (1938). The supreme court has further noted that a tax for a “corporate purpose” is
       defined as a tax “to be expended in a manner which shall promote the general prosperity and
       welfare of the community which levies it.” Illinois Armory Board, 369 Ill. at 286 (citing Taylor
       v. Thompson, 42 Ill. 8, 9 (1866)). Moreover, the term “corporate purpose” should not receive a
       narrow or rigid construction. Illinois Armory Board, 369 Ill. at 288.
¶ 22       A school district’s board of education was considered a “body politic and corporate” (105
       ILCS 5/10-2 (West 2002)) and had the powers specifically enumerated in article 10 of the
       School Code (105 ILCS 5/10-20 (West 2002)). A board was empowered to exercise “all other
       powers” not inconsistent with the School Code that “may be requisite or proper for the
       maintenance, operation, and development of any school or schools” under its jurisdiction. 105
       ILCS 5/10-20 (West 2002). In that vein, a board had the power to visit, inspect, and “maintain”
       the public schools under its jurisdiction. 105 ILCS 5/10-20.6 (West 2002). It was also
       empowered to “repair and improve schoolhouses and furnish them with the necessary fixtures,
       furniture, apparatus, libraries, and fuel.” 105 ILCS 5/10-22.7 (West 2002). Additionally, a
       board had the power to borrow money and issue bonds for the purposes and in the manner set
       forth in the School Code. 105 ILCS 5/10-22.14 (West 2002).
¶ 23       Through the above statutes, the School Code created boards of education to maintain,
       operate, and develop schools within their districts’ jurisdiction. To that end, the legislature
       specifically empowered boards to improve, furnish, equip, alter, and repair schools. It thus
       follows that improving, maintaining, equipping, altering, and repairing school buildings was
       germane to the objective for which a board was created, thereby constituting a “corporate
       purpose.” Furthermore, a board was explicitly authorized to issue bonds for the purposes set
       forth in the School Code. Article 20 authorized the issuance of working-cash-fund bonds for
       the purpose of allowing a school district to have sufficient money in its treasury for “corporate
       purposes.” Because improving, maintaining, equipping, altering, and repairing school
       buildings was a “corporate purpose” germane to the objective of a board, a school district
       could issue bonds under article 20 for those purposes.
¶ 24       While the taxpayers repeatedly contend that money in the working cash fund was not to be
       regarded as “current assets available for school purposes,” they conveniently ignore that same
       statute’s provision that money in the fund could be transferred to the district’s general funds to
       provide money with which to meet ordinary and necessary disbursements for “other school

                                                   -7-
       purposes.” See 105 ILCS 5/20-4 (West 2002). The taxpayers also ignore section 20-10, which
       provided that a school district was allowed to abate money from the working cash fund to any
       district fund that needed money. See 105 ILCS 5/20-10 (West 2010). Additionally, at oral
       argument, the taxpayers’ counsel contended that money in the working cash fund was to be
       held as “reserves.” But section 20-1 provided that a working cash fund enabled a district to
       have sufficient money in its treasury to meet demands for “ordinary and necessary
       expenditures for corporate purposes.” 105 ILCS 5/20-1 (West 2002). Further, our supreme
       court had explained that “the working cash fund constitutes a revolving fund” that enabled a
       “municipality to do business on a cash basis by transferring money from the working cash fund
       to other funds.” Mathews v. City of Chicago, 342 Ill. 120, 125 (1930). Accordingly, we hold
       that article 20 authorized the School Districts to issue working-cash-fund bonds for the
       “corporate purposes” of improving, maintaining, equipping, altering, and repairing existing
       school buildings.
¶ 25       The taxpayers contend that construing article 20 to allow school districts to issue
       working-cash-fund bonds with the intention to use the proceeds for operations and
       maintenance purposes would ignore legislative intent and create an “absurdity.” As part of this
       argument, the taxpayers rely heavily on the canon of statutory interpretation that provides:
       “absent any strong indication of a contrary legislative intent, the legislature’s decision to
       enumerate one thing in a statute implies the exclusion of all other similar nonenumerated
       things.” Commonwealth Edison Co. v. Illinois Property Tax Appeal Board, 378 Ill. App. 3d
901, 916 (2008). The taxpayers appear to rely on this maxim to argue that the legislature
       “specifically enumerated” the purposes for which working-cash-fund money could be used.
       They contend that nothing in article 20 enumerated the legislature’s intent to permit
       working-cash-fund bond proceeds to be used for “operations and maintenance (‘building
       funds’) purposes.”
¶ 26       The taxpayers’ argument misses the mark. As explained, improving, maintaining,
       equipping, altering, and repairing school buildings was a “corporate purpose.” Because
       working cash funds could be created and maintained to allow a school district to have
       sufficient money for “corporate purposes,” money from the working cash fund, including bond
       proceeds, could be transferred or abated to the appropriate fund under article 20 and used to
       pay for alterations, equipment, and repairs. To exclude “routine” operations and maintenance
       expenses from the purview of article 20 would be inconsistent with the definition of “corporate
       purposes” as well as the statutory powers explicitly granted to boards of education. Moreover,
       our supreme court had explained that the intent of the working cash fund was “to provide funds
       which may be available for transfer to the operating funds of the district, such as its
       educational, operations, building or maintenance funds, and repaid to the working cash fund
       upon collection of the anticipated taxes.” (Emphasis added.) Walgenbach, 104 Ill. 2d at 126;
       see also Mathews, 342 Ill. at 125 (“Thus the working cash fund constitutes a revolving fund
       from which money may be transferred to other funds in anticipation of taxes to be collected for
       the purposes of such other funds *** and a method is provided enabling the municipality to do
       business on a cash basis by transferring money from the working cash fund to other funds
       during the time between the levy of taxes for such other funds and the collection of the taxes so
       levied.”).
¶ 27       The taxpayers further contend that section 19-3 enumerated the “specific grant of authority
       and rights of the districts to raise funds and issue bonds for building purposes,” thereby

                                                   -8-
       implying that no other statutory provisions authorized the School Districts to raise funds or
       issue bonds for those purposes. They also invoke, by way of a parenthetical citation, the notion
       that when two conflicting statutes cover the same subject, the specific statute governs over the
       general. See People ex rel. Madigan v. Burge, 2014 IL 115635, ¶ 31.
¶ 28       We begin by rejecting the taxpayers’ insinuation that section 19-3 is the sole statutory
       provision under which a school district may “raise funds and issue bonds” for improvement,
       maintenance, equipment, alteration, and repair purposes. Such a statement flies in the face of
       other provisions in the School Code that permitted a school district to raise funds for such
       purposes. For example, section 17-2.3 allowed a school district to impose a direct tax levy to
       accumulate funds for capital improvement purposes. 105 ILCS 5/17-2.3 (West 2002). Capital
       improvements “include but are not limited to the construction of a new school building or
       buildings or the purchase of school grounds on which any new school building is to be
       constructed or located, or both.” 105 ILCS 5/17-2.3 (West 2002). Additionally, a school
       district could issue tax anticipation warrants to provide a fund to meet the expenses of “all
       operations and maintenance purposes.” 105 ILCS 5/17-6 (West 2002). Section 17-6.1 also
       allowed a school district to seek to increase the maximum authorized tax rate for “operations,
       building and maintenance purposes.” 105 ILCS 5/17-6.1 (West 2002). As a final example,
       section 17-2.11 authorized a school district to levy a tax or issue bonds for the purpose of
       altering, repairing, or reconstructing existing school buildings for fire prevention, safety,
       energy conservation, accessibility, school security, and other specified repair purposes. See
       105 ILCS 5/17-2.11 (West 2002).
¶ 29       We also reject the taxpayers’ argument that section 19-3 was the exclusive and “specific”
       provision under which a school district could issue bonds for the purpose of improving,
       maintaining, equipping, altering, or repairing existing school buildings. To construe the
       statutory provisions otherwise would require this court to read exceptions into article 20 that
       the legislature did not intend. See Solon v. Midwest Medical Records Ass’n, Inc., 236 Ill. 2d
433, 441 (2010) (“We do not depart from the plain statutory language by reading into it
       exceptions, limitations, or conditions that conflict with the expressed intent.”). Neither section
       20-4 nor section 20-10 proscribed or limited the different funds into which working-cash-fund
       money could be transferred or abated. See 105 ILCS 5/20-4 (West 2002) (money in the
       working cash fund may be transferred to the school district’s “general funds” to meet the
       ordinary and necessary disbursements for “salaries and other school purposes”); 105 ILCS
       5/20-10 (West 2010) (a school district may abate its working cash fund at any time and transfer
       money “to any fund or funds of the district most in need of the money”). Furthermore, section
       17-7 of the School Code explained that “[a]ny sum expended or obligations incurred for the
       improvement, maintenance, repair or benefit of school buildings and property, including the
       cost of interior decorating and the installation, improvement, repair, replacement and
       maintenance of building fixtures *** shall be paid from the tax levied for operations and
       maintenance purposes and the purchase of school grounds.” 105 ILCS 5/17-7 (West 2002).
       Accordingly, if section 19-3 were the sole statutory source under which a school district could
       issue bonds for building purposes, then school districts would be prevented from transferring
       or abating working-cash-fund bond proceeds to the operations and maintenance fund, which
       was the fund used to pay for repairs and improvements to existing school buildings. The
       legislature did not intend such a result, as the plain language in article 20 permitted a school
       district to transfer or abate working-cash-fund money to any of the district’s general funds. See


                                                   -9-
       also Walgenbach, 104 Ill. 2d at 126 (the intent of the working cash fund was to provide “funds
       which may be available for transfer to the operating funds of the district, such as its
       educational, operations, building or maintenance funds”). Thus, it is reasonable to conclude
       that the legislature intended article 20 and section 19-3 to be valid alternatives for school
       districts to issue bonds to improve, maintain, equip, alter, and repair existing school buildings.
¶ 30       Moreover, to interpret the relevant statutory provisions as the taxpayers suggest would lead
       to absurd, inconvenient, and unjust consequences. See Solon, 236 Ill. 2d at 441 (“We may also
       consider the consequences that would result from construing the statute one way or the other.
       [Citation.] In doing so, we presume that the legislature did not intend absurd, inconvenient, or
       unjust consequences.”). Section 19-3 required a direct referendum before a school district
       could issue bonds under that section. 105 ILCS 5/19-3 (West 2002). If school districts were
       limited to issuing bonds under section 19-3, they would be required to initiate and manage a
       referendum every time they sought to issue bonds for equipping, altering, and repairing
       existing school buildings. Here, District 10 issued working-cash-fund bonds and used the
       proceeds to pay for, among other relatively minor projects, door replacements, roof
       maintenance, carpet replacement, ceiling repair, and toilet replacements. The record shows
       that each project cost less than $100,000, oftentimes significantly less (some projects cost only
       about $3000). We decline to hold that the legislature intended school districts to submit each
       bond issuance for minor repair work to a direct referendum. The expenses associated with the
       referendum could potentially surpass the expenses needed to complete the minor repair work
       itself.
¶ 31       Nevertheless, relying on Moyer v. Board of Education of School District No. 186, 391 Ill.
156 (1945), the taxpayers contend that our supreme court established section 19-3 as the
       specific statutory source under which a school district could issue bonds for building purposes.
       The taxpayers interpret Moyer far too broadly. The supreme court in Moyer simply held that a
       school district’s power to issue bonds for the purpose of improving school sites included the
       ability to issue bonds for the purpose of constructing and improving athletic fields or stadiums.
       Moyer, 391 Ill. at 163-64. Moyer did not stand for the broad proposition that section 19-3 was
       the exclusive source under which a school district could issue bonds for the purposes of
       improving, maintaining, equipping, altering, or repairing existing school buildings.
¶ 32       The taxpayers also question why any school district would choose to issue bonds under
       section 19-3, which required a direct referendum, rather than article 20, if both provisions
       allowed a school district to use the bond proceeds for similar purposes. As the trial court noted,
       bonds issued under section 19-3 are subject to a higher general debt limitation than the capped
       amount of bonds issued under article 20. See 105 ILCS 5/19-1, 19-3, 20-2 (West 2002).
       Section 19-3 further provided that proceeds from bonds issued under that section “shall be
       deposited and accounted for separately within the Site and Construction/Capital Improvements
       Fund.” 105 ILCS 5/19-3 (West 2002). In section 17-2.3, the legislature explained that “capital
       improvements include but are not limited to the construction of a new school building or
       buildings or the purchase of school grounds on which any new school building is to be
       constructed or located, or both.” 105 ILCS 5/17-2.3 (West 2002). Construing the statutory




                                                   - 10 -
       provisions together, the legislature intended that section 19-3 could be used for larger projects
       than could article 20, such as the construction of a new school building.2
¶ 33        Furthermore, relying on People ex rel. Harding v. Chicago & North Western Ry. Co., 413
Ill. 93 (1952), and People ex rel. Meyers v. Chicago & North Western Ry. Co., 1 Ill. 2d 255
       (1953), the taxpayers argue that the School Districts engaged in “subterfuge” when they issued
       bonds under article 20. In Harding, the school district passed a resolution to transfer money
       from the building fund to the educational fund, explicitly stating that the money was not
       needed in the building fund. Harding, 413 Ill. at 97. Two months later, the school district
       levied a tax to raise money for the building fund. Harding, 413 Ill. at 97. Our supreme court
       held that the levy for the building fund was invalid, noting that the school district’s conduct
       was a “clever subterfuge” to augment the educational fund by way of an “excessive and
       unnecessary” levy for the separate and distinct building fund. Harding, 413 Ill. at 99.
¶ 34        Similarly, in Meyers, school districts passed resolutions to transfer money from the
       building fund to the educational fund, stating that the money was not needed for building
       purposes. Meyers, 1 Ill. 2d at 261. At about the same time, the school districts adopted levy
       resolutions stating that a levy for building purposes was needed. Meyers, 1 Ill. 2d at 263. The
       supreme court held that the levy was invalid, noting that the two resolutions could not both be
       true; the school districts were thus augmenting the educational fund by diverting money from
       the building fund. Meyers, 1 Ill. 2d at 263.
¶ 35        Harding and Meyers are inapposite. Here, the School Districts adopted resolutions
       declaring their intent to issue bonds under article 20 for the working cash fund. The subsequent
       bond resolutions stated that it was the “reasonable expectation” and “present intention” of the
       School Districts to use the bond proceeds, in accordance with article 20, for improvements,
       maintenance, equipment, alterations, and repairs of existing school buildings. As explained,
       the School Districts were allowed to transfer or abate working-cash-fund money to any general
       fund for “corporate purposes.” Improvements, maintenance, equipment, alterations, and
       repairs of existing school buildings were “corporate purposes” under article 20. Hence, unlike
       in Harding and Meyers, the School Districts did not issue conflicting resolutions or improperly
       augment one fund at the expense of another.3
¶ 36        We further reject the taxpayers’ argument that the School Districts “scammed” the public
       by issuing “fraudulent” notices that “hid” their true intent as to the purpose of the bond
       issuances. As explained, the School Districts were allowed to issue bonds under article 20 with
       the intent to use the proceeds for alteration, equipment, and repair purposes. Before issuing the
       bonds, however, the School Districts were required to adopt resolutions declaring their intent
       to issue bonds for the purpose provided in article 20. 105 ILCS 5/20-7 (West 2002). They were
           2
              At oral argument, the taxpayers’ counsel contended that there is no legislative history to support
       this conclusion. The statutory language, however, is plain and unambiguous, so we need not consider
       legislative history. See Kunkel v. Walton, 179 Ill. 2d 519, 536 (1997) (“[B]ecause the language of the
       statute is plain and unambiguous, we have no occasion to consider its legislative history.”). Here,
       section 19-1 explicitly subjected bonds issued under article 19 to a higher general debt limitation, and
       section 19-3 provided that bond proceeds were to be distributed to the “Site and Construction/Capital
       Improvements Fund.”
            3
              The taxpayers do not allege that the School Districts failed to properly follow the transfer or
       abatement provisions of article 20, nor do they allege that the bond issuances or the amounts of money
       that were transferred or abated were unnecessary.

                                                      - 11 -
       also required to publish in a newspaper of general circulation a notice setting forth (1) their
       intent to issue “bonds in accordance with this Article,” (2) the time within which a petition
       could be filed requesting a referendum on the bond issuance, (3) the specific number of voters
       required to sign the petition, and (4) the date of the prospective referendum. 105 ILCS 5/20-7
       (West 2002). The Bond Issue Notification Act (30 ILCS 352/1 (West 2002)) further provided
       that a notice needed to detail the time and location of a public hearing, the amount of the bond
       issuance, and the purpose of the bond issuance. 30 ILCS 352/15 (West 2002).
¶ 37       Here, the School Districts complied with section 20-7 of the School Code and section 15 of
       the Bond Issue Notification Act. In the case of District 10, it adopted a resolution explaining its
       intent to issue bonds in accordance with article 20. It then published in a newspaper of general
       circulation a notice detailing the time and place of the public hearing as well as the amount of
       the bonds sought to be issued. In the notice, District 10 also explained its intent to issue bonds
       under article 20 for the “purpose of increasing” its working cash fund, thereby enabling
       District 10 to have “at all time[s] sufficient money to meet demands thereon for ordinary and
       necessary expenditures for corporate purposes.” The notice further stated that the voters had 30
       days to submit a petition signed by 524 voters of the district, requesting that a referendum be
       held on April 17, 2007. By issuing notices that complied with section 20-7, the School Districts
       explicitly informed the public that the bond proceeds would be used for “corporate purposes.”
       The phrase “corporate purposes” in this section had a broad scope, and together with the
       related statutes, it enabled the District to transfer working cash funds for “corporate purposes”
       to fund a myriad of uses, which included improving, maintaining, equipping, altering, and
       repairing existing school buildings. Thus, the School Districts did not “scam” the public or
       otherwise “hide” the purpose of the bond issuances. Indeed, if the taxpayers had questions or
       reservations about the bond issuances in any respect, including the scope of “corporate
       purposes,” they had the opportunity to attend the public hearings that were held and pose their
       questions or otherwise submit petitions requesting that the issuances be subject to a
       referendum; they filed no such petitions.4
¶ 38       Contrary to the taxpayers’ assertions, the School Districts were not required to outline with
       greater specificity how they intended to use their article 20 bond proceeds. To hold otherwise
       would require this court to impose a new condition into section 20-7 that the legislature did not
       enact. Also, such a requirement would undermine the purpose of the working cash fund.
       School districts would be stripped of their discretion to use article 20 bond proceeds for
       unforeseen “corporate purposes.” Instead, they would be restricted to using the proceeds for
       the specific purposes outlined in the notice, regardless of the different exigencies that a school
       district might encounter. The School Code imposed no requirement that the School Districts
       delineate more specifically in their notices of intent the intended uses of the article 20 bond
       proceeds.
¶ 39       The taxpayers further argue in passing that the School Districts violated the Property Tax
       Extension Limitation Law (35 ILCS 200/18-185 et seq. (West 2002)). They do not develop
       their argument or cite any authority to support it. Illinois Supreme Court Rule 341(h)(7) (eff.
       Jan. 1, 2016) provides that an appellant’s brief must contain “the contentions of the appellant

           4
            We further note that there are no transcripts in the record from the public hearings in which the
       School Districts adopted the resolutions declaring their intent to issue article 20 bonds. Nor are there
       transcripts in the record from the public hearings held on the notices of intent.

                                                     - 12 -
       and the reasons therefor, with citation of the authorities and the pages of the record relied on.”
       Contentions without argument or citation of authority and contentions supported by some
       argument but by no authority do not meet the requirements of Rule 341(h)(7). Vilardo v.
       Barrington Community School District 220, 406 Ill. App. 3d 713, 720 (2010). The taxpayers’
       argument is thus forfeited. See Vilardo, 406 Ill. App. 3d at 720. We nevertheless briefly note
       that the taxpayers do not meaningfully contest the School Districts’ argument that article 20
       bonds were “limited bonds” within each School District’s debt service extension base (see 30
       ILCS 350/15.01 (West 2002)), thereby excluding those bonds from each School District’s
       “aggregate extension” (see 35 ILCS 200/18-185 (West 2002)) and exempting them from the
       referendum requirements set forth in section 18-190 of the Property Tax Extension Limitation
       Law (35 ILCS 200/18-190 (West 2002)).
¶ 40       Finally, the taxpayers contend that a genuine issue of material fact exists. We disagree.
       None of the material facts are in dispute. The School Districts do not dispute that they issued
       the article 20 bonds with the “present intention” and “reasonable expectation” to use the bond
       proceeds for the purpose of improving, maintaining, equipping, altering, and repairing existing
       school buildings. Instead, the issue on appeal is limited to the purely legal matter of
       interpreting the School Code to determine whether the School Districts were authorized to
       issue the bonds under article 20 or whether they were instead required to issue them under
       section 19-3, which required a direct referendum. Issues involving statutory interpretation are
       resolvable through summary judgment. Allegis Realty Investors, 223 Ill. 2d at 330. We resolve
       the issue in favor of the School Districts. Thus, we hold that the trial court did not err in
       granting their motion for summary judgment.

¶ 41                                      III. CONCLUSION
¶ 42      For the reasons stated, we affirm the judgment of the circuit court of Du Page County.

¶ 43      Affirmed.




                                                   - 13 -